Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered.

Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive. 
Applicant’s argument is quoted below:
“The applied references, individually or in combination, are not understood to disclose, teach, or suggest at least the features of "wherein the variable offset capacitor and the capacitive pressure sensor are directly connected to non-identical bias-voltage supplies in an absence of a switch connection between the capacitive pressure sensor and a corresponding bias-voltage supply." 
Matsusawa is directed to "a variable capacitance measuring apparatus which is easily integrated, extremely low in power consumption, and suitable for downsizing." (Matsusawa, Abstract). Matsusawa, in FIG. 1, shows a variable capacitance measuring device 101 including a capacitive pressure sensor C102, a capacitance offset correction circuit 103, a capacitance change measuring circuit 104, a comparator 105, a switch control unit 106, and a RAM 107. (Matsusawa, par. 15 of translated Description). Matsusawa further states that two switches are connected to the capacitive pressure sensor C 102; one is a switch S 108 that controls ON/OFF of the sensor voltage source Vs, and the other is a switch S109 for controlling ON/OFF of the ground (Matsusawa, par. 16 of translated Description). Thus, in Matsusawa, capacitive pressure sensor C102 is coupled to the sensor voltage source Vs via the switch 108, which occasionally disconnects and allows the switch S109 to connect the capacitive pressure sensor C102 to ground. Therefore, the capacitive pressure sensor C102 is not directly connected to the sensor Serial No. 15/986,705Attorney Docket No.: 045738.006040 (P37327US1)voltage source Vs without a switch connection. Accordingly, for at least the above reasons, Matsusawa is not understood to disclose, teach or suggest at least the features of "wherein the variable offset capacitor and the capacitive pressure sensor are directly connected to non- identical bias-voltage supplies in an absence of a switch connection between the capacitive pressure sensor and a corresponding bias-voltage supply," as recited in independent claim 1, which is believed to be in condition for allowance.” 

In response to the argument above, Examiner relied on the secondary reference of Matsuzawa to show that non-identical bias voltage supplies (Vs and Vref) can be used in pressure sensing devices having variable capacitance.  Examiner does acknowledge that Matsuzawa teaches bias voltage supply Vs that is connected to the capacitive pressure sensor C102, Fig. 1 through a switch S108 and does not explicitly teach the bias voltage supply Vs being connected to the capacitive pressure sensor C102 in an absence of a switch connection.  However, Examiner believes that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to directly connect the capacitive pressure sensor to the bias voltage in an absence of a switch connection between the two elements, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karlson, 136 USPQ 184.  In addition, note that the instant application does not describe or suggest the criticality of the claimed connection in an absence of a switch (see instant application at paragraph [0018] stating “The variable offset capacitance 215 is coupled to a bias-voltage source Vs2, which can be equal or the same as the bias-voltage source Vs1”, see also paragraph [0022] of the instant application as filed).  Therefore, since claims are given their broadest reasonable interpretation consistent with the specification, the non-identical bias voltage sources Vs and Vref connected to the respective pressure sensor and variable offset capacitor as shown at Fig. 1 of Matsuzawa reasonably reads on the invention as claimed.
Furthermore, see Schuurmans (U.S. 2012/0328129 A1) included in the attached PTO-892 which shows connection of a “mic bias” as shown at Figure 3, which is connected to the microphone 11 in the absence of a switch (i.e. microphone having electrical characteristics of a capacitor, see paragraph [0036], hence serving as a capacitive type microphone/pressure sensing technique).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4, 6, 9 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009222523A to Matsumura Takashi (hereinafter “Matsumura”) in view of JP4997447 B2 to Matsuzawa A et al. (hereinafter “Matsuzawa”).
Note: machine translated document of Matsuzawa is attached to this office action for easier reference.

Regarding Claim 1, Matsumura teaches a wireless communication device (see tire pressure monitoring system that is capable of transmitting sensor data wirelessly as indicated at Figs. 6, 7 that comprises the pressure sensor device 1, Fig. 1, see page 6, lines 8 – 26), the device comprising: 
a pressure sensor configured to generate a first signal in response to a pressure variation (see pressure detection capacitor 10, Figs. 1 and 2, see abstract at page 1, see also description at page 3 lines 23 - 25);
a variable offset capacitor (see reference capacitance capacitor group 3, Fig. 1), the capacitance value of which is controlled digitally (see reference capacitance capacitor group 3 which includes a plurality of switches (i.e. 310 – 31n-1) and capacitors (320 – 32n-1) as seen at Fig. 1 and the signals for controlling the opening/closing operations of the switches 310 – 31(n-1) are controlled through the output terminal 47 of the control circuit 45, see description at page 3, lines 23 – 38, thus the capacitance value of the reference capacitance capacitor group 3 is controlled digitally and meets the claimed invention), wherein the variable offset capacitor (3, Fig. 1) is coupled in parallel with the pressure sensor (see arrangement at Fig. 1 showing parallel arrangement of the variable capacitor group 3 and the pressure sensor 10); and 
a first analog-to-digital converter (ADC) (see comparator 40, Fig. 1, see also page 3, lines 23 – 30 as well as page 5 showing examples of output of a comparator as either H or L, thus serving as an ADC converter) coupled to the variable offset capacitor (see arrangement at Fig. 1 showing the variable capacitor 3 coupled to the comparator (i.e. ADC) 40) and configured to convert the first signal (see signal from the pressure sensor 10 as being coupled to the ADC 40, Fig. 1) to a digital signal (see arrangement at Fig. 1), 
wherein the pressure sensor (10) comprises a capacitive pressure sensor (see pressure detection capacitor 10, Fig. 1) and the first ADC (40, Fig. 1).
Even though Matsumura teaches a sensor device comprising the ADC as indicated above and further having a low-capacity battery by utilizing a reduced current consumption (see page 6, last paragraph), Matsumura is silent regarding the first ADC comprising a low-resolution and low-power ADC.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a low-resolution and low power ADC, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The modification allows for a low power consumption and improved hardware cost.
Matsumura as modified above teaches the claimed invention except for wherein the variable offset capacitor and the capacitive pressure sensor are directly connected to non-identical bias-voltage supplies.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use non-identical bias voltage supplies instead of the Vref1 of Matsumura, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Newin v. Erlichman, 168 USPQ 177 (BdPatApp&Int 1969).
In addition, Matsuzawa, in the field of variable-capacity pressure sensing devices, teaches that it is common to use a pressure measurement circuit (see Fig. , paragraph [0014]), wherein the variable offset capacitor (see capacitance offset correction circuit 103 and/or capacitance change measurement circuit 104, Fig. 1, which can be considered as the claimed “variable offset capacitor”, which comprises the capacitors and switches arranged in parallel to the pressure sensor capacitor C102) and the capacitive pressure sensor (see pressure sensor 102, Fig. 1) are directly connected to non-identical bias-voltage supplies (see arrangement at Fig. 1 illustrating connection of the pressure sensor C102 to sensor voltage source Vs while the variable offset capacitor (i.e. 103/104) are connected to Vref, see paragraphs [0014], [0016] -[0017], note that the switch S108 allows direct connection (i.e. wire connection) between the respective elements, thus reading on the invention as claimed).
Therefore, it would have been an obvious matter of design choice, to one having ordinary skill in the art before the effective filing date of the claimed invention, to incorporate two separate or non-identical bias voltage supplies of Matsuzawa into Matsumura, since applicant has not disclosed that having non-identical bias-voltage supplies solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the separate voltage supplies Vs and Vref of Matsuzawa (in addition, see instant application at paragraph [0018] stating “The variable offset capacitance 215 is coupled to a bias-voltage source Vs2, which can be equal or the same as the bias-voltage source Vs1”, see also paragraph [0022] of the instant application as filed).  The modification allows for a more stable and sensitive capacitance based pressure sensor.
Matsumura in view of Matsuzawa as modified above teaches the direct connection as indicated above but does not explicitly teach the variable offset capacitor and the capacitive pressure sensor being directly connected to non-identical bias-voltage supplies in an absence of a switch connection between the capacitive pressure sensor and a corresponding bias-voltage supply.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to directly connect the components in an absence of a switch connection between the capacitive pressure sensor and a corresponding bias-voltage supply, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karlson, 136 USPQ 184.  Note that when the switch S1 is switched from one source to another, it forms a direct connection and acts as a wire to connect the elements thus serving the same function as the claimed direct connection.  

Regarding Claim 10, Matsumura teaches an apparatus (see abstract, Figs. 1, 2) comprising: 
a variable offset capacitor (see reference capacitance capacitor group 3, Fig. 1), the capacitance value of which is controlled digitally (see reference capacitance capacitor group 3 which includes a plurality of switches (i.e. 310 – 31n-1) and capacitors (320 – 32n-1) as seen at Fig. 1 and the signals for controlling the opening/closing operations of the switches 310 – 31n-1 are controlled through the output terminal 47 of the control circuit 45, see description at page 3, lines 23 – 38, thus the capacitance value of the reference capacitance capacitor group 3 is controlled digitally and meets the claimed invention), wherein the variable offset capacitor (3, Fig. 1) is coupled in parallel with a pressure sensor (see arrangement at Fig. 1 showing parallel arrangement of the variable capacitor group 3 and the pressure sensor 10); 
a buffer circuit coupled to the variable offset capacitor (even though Matsumura does not explicitly state a buffer circuit, Matsumura teaches a switch 23 connected to the variable offset capacitor 3 as indicated at Fig. 1, thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize the switch 23 as a buffer circuit since the switch circuit is capable of isolating input from output thus serving as a buffer circuit); and 
an analog-to-digital converter (ADC) (see comparator 40, Fig. 1, see also page 3, lines 23 – 30 as well as page 5 showing examples of output of a comparator as either H or L, thus serving as an ADC converter) coupled to the buffer circuit (see arrangement at Fig. 1 showing the switch 23 that is capable of being coupled to the comparator 40) and configured to convert a first signal (see signal from either the pressure sensor 10 and/or 23 and/or 3 as being coupled to the ADC 40, Fig. 1) to a digital signal (see arrangement at Fig. 1), 
wherein the pressure sensor (10) comprises a capacitive pressure sensor (see pressure detection capacitor 10, Fig. 1) configured to generate a first signal in response to a pressure variation (see pressure detection capacitor 10, Figs. 1 and 2, see abstract at page 1, see also description at page 3 lines 23 - 25), and wherein the ADC (40) is configured to provide a digital signal to be used for controlling the variable offset capacitor (see output of the comparator 40 (i.e. either High or Low as indicated at page 5), being fed into the input of the control circuit 45 and output 47 of the control circuit 45 used for controlling the opening/closing operations of the switches 310-32n-1 as described at page 3, lines 23 – 38, hence reading on the invention as claimed).  
Matsumura as modified above teaches the claimed invention except for the variable offset capacitor and the capacitive pressure sensor are directly connected to non-identical bias-voltage supplies.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use non-identical bias voltage supplies instead of the Vref1 of Matsumura, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Newin v. Erlichman, 168 USPQ 177 (BdPatApp&Int 1969).
In addition, Matsuzawa, in the field of variable-capacity pressure sensing devices, teaches that it is common to use a pressure measurement circuit (see Fig. , paragraph [0014]), wherein the variable offset capacitor (see capacitance offset correction circuit 103 and/or capacitance change measurement circuit 104, Fig. 1, which can be considered as the claimed “variable offset capacitor”, which comprises the capacitors and switches arranged in parallel to the pressure sensor capacitor C102) and the capacitive pressure sensor (see pressure sensor 102, Fig. 1) are directly connected to non-identical bias-voltage supplies (see arrangement at Fig. 1 illustrating connection of the pressure sensor C102 to sensor voltage source Vs while the variable offset capacitor (i.e. 103/104) are connected to Vref, see paragraphs [0014], [0016] -[0017], note that the switch S108 allows direct connection (i.e. wire connection) between the respective elements, thus reading on the invention as claimed).
Therefore, it would have been an obvious matter of design choice, to one having ordinary skill in the art before the effective filing date of the claimed invention, to incorporate two separate or non-identical bias voltage supplies of Matsuzawa into Matsumura, since applicant has not disclosed that having non-identical bias-voltage supplies solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the separate voltage supplies Vs and Vref of Matsuzawa (in addition, see instant application at paragraph [0018] stating “The variable offset capacitance 215 is coupled to a bias-voltage source Vs2, which can be equal or the same as the bias-voltage source Vs1”, see also paragraph [0022] of the instant application as filed).  The modification allows for a more stable and sensitive capacitance based pressure sensor.
Matsumura in view of Matsuzawa as modified above teaches the direct connection as indicated above but does not explicitly teach the variable offset capacitor and the capacitive pressure sensor being directly connected to non-identical bias-voltage supplies in an absence of a switch connection between the capacitive pressure sensor and a corresponding bias-voltage supply.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to directly connect the components in an absence of a switch connection between the capacitive pressure sensor and a corresponding bias-voltage supply, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karlson, 136 USPQ 184.  Note that when the switch S1 is switched from one source to another, it forms a direct connection and acts as a wire to connect the elements thus serving the same function as the claimed direct connection.  

Regarding Claim 2, Matsumura as modified above teaches the claimed invention except for a power consumption of the low-power ADC is within a range of about 4-9 pWatt, and a resolution of the low-resolution ADC is within a range of about 12-15 bits.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an ADC having power consumption within a range of about 4-9 and a resolution within a range of about 12-15 bits, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).  The modification allows for a low power consumption and hardware cost.

Regarding Claim 3, Matsumura as modified above teaches the claimed invention except for the first ADC comprises a medium-speed ADC having a speed within a range of about 20-25 Hz.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an ADC having a speed within a range of about 20-25 Hz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).   

Regarding Claims 4 and 13, Matsumura as modified above teaches wherein the digitally controlled variable capacitor comprises a digital-to-analog converter (DAC) circuit (see circuitry comprising capacitance 320 – 32n-1 as well as switches 310 – 31n-1 at Fig. 1, and the output 47 from the controller 45 controlling the switches thus serving as an DAC, see also similar circuitry (i.e. 6 bits DAC, 214) of the instant application at Fig. 2).  

Regarding Claim 6, Matsumura as modified above teaches a gain stage (see switch 23, Fig. 1, even though Matsumura does not explicitly state a gain stage, Matsumura teaches a switch 23 connected to the variable offset capacitor 3 as indicated at Fig. 1, thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize the switch 23 as a gain stage since the switch circuit is capable of isolating input from output thus serving as a gain stage, see also specification of the instant application at paragraph [0017] describing examples of gain stage 224 as an amplifier or a buffer, thus the switch can reasonably read on the claimed gains stage) coupled between the DAC (3) circuit and the first ADC (see arrangement at Fig. 1).  

Regarding Claim 9, Matsumura as modified above teaches the claimed invention except for wherein the wireless communication device comprises a smart phone or a smart watch. However, Matsumura teaches the communication to include wireless communication as described at page 6, lines 22 - 26 therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the device comprising a smart phone or a smart watch, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding Claim 11, Matsumura as modified above teaches the claimed invention except for wherein the ADC comprises a low-power ADC, wherein a power consumption of the low-power ADC is within a range of about 4-9 pWatt.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use low power ADC with power consumption being in the range of about 4-9 pWatt, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).  The modification allows for a low power consumption and hardware cost.

Regarding Claim 12, Matsumura as modified above teaches the claimed invention except for wherein the ADC comprises a low-resolution ADC, wherein a resolution of the low-resolution ADC is within a range of about 12-15 bits.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an low-resolution ADC having a resolution within a range of about 12-15 bits, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).  The modification allows for a low hardware cost.

Regarding Claim 14, Matsumura as modified above teaches wherein the DAC circuit (3, Fig. 1 comprising the capacitors and switches as shown) is configured to receive a digital control signal (control signal 47, Fig. 1) from a control module (see arrangement at Fig. 1 showing output 47 from the control circuit 45 being used to control the DAC 3, see page 3, lines 23 – 38).  

Regarding Claim 15, Matsumura as modified above teaches wherein the control module (45) is configured to generate the digital control signal (47) based on a digital output signal of the ADC (see output of comparator 40 used as an input to the control circuit 45, see page 3, lines 23 – 38).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schuurmans (U.S. 2012/0328129 A1) teaches control of a microphone having an array of capacitor-switch units in parallel with the output of a microphone and the circuit having an analog to digital converter (see Figure 3).  Note that Schuurmans also discloses “mic bias” as shown at Figure 3, which is directly connected to the microphone 11 (i.e. microphone having electrical characteristics of a capacitor, see paragraph [0036], hence serving as a capacitive type microphone/pressure sensing technique).  Note also voltage reference source 22 that directly connects to the variable capacitors 34a-34d as described at paragraphs [0037] - [0041]. 
Saito et al. (U.S. 2005/0005703 A1) teaches a pressure sensitive capacitive sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2861